                 Case 2:20-cv-00282-JCC Document 28 Filed 08/18/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9                                                         CASE NO. C20-0282-JCC
      IN RE: WYZE DATA INCIDENT
10
      LITIGATION                                           MINUTE ORDER
11

12

13

14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend deadlines
18   (Dkt. No. 27). Having thoroughly considered the motion and the relevant record, the Court
19   hereby GRANTS the motion and ORDERS as follows:
20      1. The deadline for the parties to file a joint status report is CONTINUED until after the
21          Court resolves Defendant’s pending motion to compel arbitration (Dkt. No. 24);
22      2. If the Court grants Defendant’s pending motion, the parties will not be required to file a
23          joint status report; and
24      3. If the Court denies Defendant’s pending motion, the parties must file a joint status report
25          no later than 14 days after the Court’s order is issued.
26          //


     MINUTE ORDER
     C20-0282-JCC
     PAGE - 1
            Case 2:20-cv-00282-JCC Document 28 Filed 08/18/20 Page 2 of 2




 1        DATED this 18th day of August 2020.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0282-JCC
     PAGE - 2
